        Case 2:17-cv-00769-KJD Document 2 Filed 09/30/20 Page 1 of 7



 1
 2
 3
 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7   UNITED STATES OF AMERICA,                              Case No. 2:08-cr-00164-KJD-GWF
                                                                     2:17-CV-0769-KJD
 8                                             Plaintiff,
                                                                             ORDER
 9             v.
10   DEONTE REED,
11                                           Defendant.
12             Presently before the Court is Defendant’s Motion to Vacate, Set Aside, or Correct
13   Sentence under § 2255 (#373). The Government filed a response in opposition (#377) to which
14   Defendant replied (#385). The parties also filed multiple supplements (#395/420/422/424). Also,
15   before the Court is Defendant’s Emergency Motion for Decision Due to Covid-19 Pandemic
16   (#428).
17   I. Background
18             This case arose out of a Bureau of Alcohol Tobacco and Firearms (“ATF”) undercover
19   operation in a tattoo shop. In September 2007, ATF opened the undercover storefront operation
20   in Las Vegas. See Trial Transcript, ECF No. 264 (2/16/10 trial tr.) at 33-34. As criminals came
21   into the business, a functioning tattoo shop, the agents would identify particularly dangerous
22   individuals—those involved, for example, in residential burglaries and armed robberies—and
23   propose to them a dangerous criminal opportunity. Id. at 38-39. An undercover agent posing as a
24   disgruntled drug courier would tell the targets about a stash house containing a large quantity of
25   cocaine. Id. at 38; ECF No. 261 (2/17/10 trial tr.) at 16. The agent would propose that the target
26   rob the stash house, steal the drugs, and split the proceeds with him. ECF No. 264 at 38. ATF
27   Special Agent Peter McCarthy assumed the undercover role of the tattoo shop owner. Id. at 32,
28   34.
        Case 2:17-cv-00769-KJD Document 2 Filed 09/30/20 Page 2 of 7



 1          In February 2008, a confidential informant introduced McCarthy to Reed. Id. at 36. Reed
 2   sold McCarthy a loaded, .25-caliber pistol, and said he could get more. Id. at 36-37. Based on his
 3   conversations with Reed and on information he had obtained that Reed was involved in a series
 4   of residential burglaries and had been arrested for conspiracy to commit armed robbery,
 5   McCarthy decided to approach Reed with the “stash house” robbery story. ECF No. 264, at 39-
 6   40.
 7          On April 17, 2008, Reed came to the tattoo shop to meet with McCarthy. Id. at 41-42. Of
 8   his own initiative, Reed brought two men with him. Id. at 42-44. McCarthy brought the men into
 9   his small back office and introduced them to ATF Special Agent Richard Zayas, who played the
10   undercover role of the disgruntled drug courier. Id. at 40-42. While waiting for Zayas to arrive,
11   McCarthy told Reed and his friends that whether they decided to work with Zayas or not was up
12   to them. Id. at 48-49.
13          Zayas first told the men that he was going to explain the situation to them, and that if they
14   were not interested, everyone could go their own way as if they had never met. ECF No. 261 at
15   16. Zayas said he worked as a courier for a Mexican drug organization, but that he was upset
16   because he was being underpaid, and he wanted to steal their cocaine. Id. at 28. Zayas said when
17   he arrives at the stash house to collect the six to seven kilograms of cocaine that he delivers,
18   there are always two men in the house, one of whom always has a gun. Id. at 21. He said the
19   armed man stays with him, while the other man goes into a room in the back of the house to get
20   Zayas’s delivery. Id. at 21. Zayas also said that he always sees a large amount of cocaine—
21   between 22 and 39 kilograms—packaged in bricks on a table in the front room of the house. Id.
22   at 21-22. Zayas said the location of the stash house changes, and that he does not know the
23   address until the drug traffickers call him right before he goes to pick up his delivery. Id. at 22.
24          After explaining the scenario, Zayas asked whether this was something Reed could
25   handle. Id. at 32. Reed said that he could handle it and proceeded to formulate the plan of how he
26   would commit the robbery. Id. at 33-35. Reed said they would lay Zayas and the other men on
27   the floor and steal the cocaine, id. at 35, and that if the other men “make a false move, it’s our
28   turn to go and do what we got to do.” Reed said, “we got the utilities to take care of it,” and told



                                                      -2-
        Case 2:17-cv-00769-KJD Document 2 Filed 09/30/20 Page 3 of 7



 1   Zayas he had a “burner with a silencer.” Id. at 35, 41. Reed reiterated that they would “beat [the
 2   drug dealers’] ass[es]... and if they make false moves, we do what we got to do.” Gov’t Exh. 2A.
 3          The meeting ended with Zayas and Reed agreeing to get together in person around May
 4   12, when Zayas said he would learn the date of the next drug delivery. Reed called McCarthy on
 5   May 8 to confirm that the plan was still on. ECF No. 264, at 52-53. Zayas met with Reed again
 6   on May 12 and met with Reed and co-conspirator Jackson on May 14. Id. at 56-57; ECF No.
 7   264, at 57-58, 61. At the meeting on the 14th, Reed agreed to meet Zayas with his co-
 8   conspirators the next day to commit the robbery. ECF No. 264 at 76-77.
 9          The next day, Reed and his three co-defendants (Jackson, Spentz and Golden), arrived at
10   the Ice House parking lot as planned. ECF No. 264 at 81. Reed and Jackson arrived in a red
11   Chevy Blazer, followed by Spentz and Golden in a white Nissan. Id. Zayas, McCarthy, and
12   Agent Gomez (who had been playing the undercover role as McCarthy’s sidekick), huddled with
13   the defendants. ECF No. 264 at 81, 86, 91-92. Zayas asked Reed whether he had explained to
14   Spentz and Golden that one of the two men at the stash house was armed; Reed said he had. ECF
15   No. 261 at 54.
16          Zayas explained the entire scenario again and asked the defendants if they understood
17   and were willing to participate in the robbery. ECF No. 264 at 92. Reed responded “That’s cool,”
18   and his co-defendants indicated their agreement as well. ECF No. 264 at 92-93. The agents told
19   the defendants that the rental vans were waiting at a nearby location, and the agents and the
20   defendants drove in tandem to that location. ECF No. 264 at 93.
21          When they arrived at the warehouse and exited their cars, Zayas gave the predetermined
22   signal, and an ATF tactical team moved in and arrested the defendants. ECF No. 261 at 64- 65.
23   Agents recovered a Glock semiautomatic pistol with an extended magazine loaded with 32
24   rounds, in the Nissan; and a Taurus PT145 semiautomatic pistol, loaded with eight .45- caliber
25   hollow-point rounds, in the center console of Reed’s Chevy Blazer. Id. at 7-79, 84-86.
26          Special Agent Roger Martin interviewed Reed after the arrest. ECF No. 261, at 89-90.
27   Reed told Martin that he wanted to do the robbery because he needed money to pay his lawyer
28   for his pending conspiracy to commit robbery case in state court. Id. at 90. Reed initially told



                                                     -3-
        Case 2:17-cv-00769-KJD Document 2 Filed 09/30/20 Page 4 of 7



 1   Martin that he borrowed the Taurus pistol from his uncle, but later admitted that he had stolen it
 2   two weeks earlier during a burglary of a drug dealer’s home in northwest Las Vegas. Id. at 90-
 3   93.
 4   II. Procedural Background
 5          On February 18, 2010, a jury convicted Reed of conspiracy to commit Hobbs Act robbery
 6   (Count One), conspiracy to possess with the intent to distribute cocaine (Count Two) (“the drug
 7   trafficking conspiracy”) and possessing, aiding and abetting possession of a firearm in
 8   furtherance of either the drug trafficking conspiracy or the Hobbs Act conspiracy, in violation of
 9   18 U.S.C. § 924(c)(1)(A) (Count Three). On May 19, 2010, the Court sentenced Reed to 240
10   months custody: 180 months on Count One, 180 months on Count 2 concurrent, and a
11   consecutive 60 months on Count Three.
12          Reed filed a court-authorized successive section 2255 motion in 2016, seeking relief
13   based on the Supreme Court’s June 2015 decision in Johnson v. United States, 135 S. Ct. 2551,
14   2557 (2015), which held that the residual clause in the definition of a “violent felony” in the
15   Armed Career Criminal Act of 1984, 18 U.S.C. § 924(e)(2)(B) (“ACCA”), is unconstitutionally
16   vague. Reed argued, among other things, that Johnson’s holding also invalidated the “residual
17   clause” in the definition of “crime of violence” in 18 U.S.C. § 924(c)(3)(B), and that the
18   conspiracy to commit Hobbs Act robbery offense that served as one of the predicates for his
19   section 924(c) conviction did not qualify as a crime of violence.
20          The government responded that Reed did not meet the requirements for successive §
21   2255 motions; and that Johnson did not invalidate section 924(c)(3)(B). ECF No. 377. Although
22   the government was correct that Johnson did not invalidate section 924(c)(3)(B)—a conclusion
23   the Ninth Circuit later confirmed, see United States v. Blackstone, 903 F.3d 1020 (9th Cir.
24   2018)—the Supreme Court’s more recent decision in United States v. Davis, 139 S. Ct. 2319
25   (2019), did. The government agrees with Reed that, as a matter of judicial efficiency, the Court
26   should decide the present motion on its merits (after considering the parties’ arguments in the
27   supplemental pleadings), rather than dismissing the present motion as untimely and requiring
28   Reed to start over with a section 2255 motion based on Davis. The Court agrees.



                                                     -4-
        Case 2:17-cv-00769-KJD Document 2 Filed 09/30/20 Page 5 of 7



 1   III. Analysis
 2           Essentially, Defendant contends that his § 924(c) conviction for using a firearm during
 3   and in relation to a crime of violence is void because the “crime of violence” element is not
 4   satisfied. The parties agree that conspiracy to commit Hobbs Act robbery no longer qualifies as
 5   a crime of violence after Davis. Therefore, unless Reed’s conviction for conspiracy to possess
 6   with the intent to distribute cocaine (Count Two) is enough to satisfy the requirements of §
 7   924(c), the Court must vacate Defendant’s conviction on Count Three and resentence Defendant
 8   without the sixty (60) month consecutive sentence.
 9           With respect to Count Three, the Court instructed the jury—without objection—that it
10   could convict Reed if it found beyond a reasonable doubt that he or a co-conspirator possessed a
11   firearm during and in relation to either the Hobbs Act conspiracy or the drug trafficking
12   conspiracy. ECF 161, p. 21-23.Now that the residual clause of § 924(c) is invalid, Reed argues
13   that the conviction on Count Three is invalid, because the jury issued a general verdict that did
14   not specify which of the conspiracies the jury relied on when finding him guilty of Count Three.
15   See Zant v. Stephens, 462 U.S. 862, 881 (1983) (Stromberg requires that a general verdict must
16   be set aside if the jury was instructed that it could rely on any two grounds, and one of the
17   grounds is insufficient, because the verdict may have rested exclusively on the insufficient
18   ground).
19           Hedgpeth v. Pulido, 555 U.S. 57, 58 (2008), agrees that a conviction based on a general
20   verdict is subject to challenge if the jury was instructed on alternative theories and may have
21   relied on an invalid one However, it also instructs that such errors are subject to harmless error
22   review. Id. at 60. In fact, errors to which harmless error analysis does not apply are the exception
23   and not the rule. Id.at 61.
24           The error is subject to the harmless error standard set for the in Brecht v. Abrahamson,
25   507 U.S. 619, 623 (1993), under which the reviewing court asks whether the flaw (in this case
26   the inclusion of the conspiracy to commit Hobbs Act robbery as a predicate offense for the
27   924(c) violation) in the instruction “had a substantial and injurious effect or influence in
28   determining the jury’s verdict.” The proper harmless error standard is defined by Neder v. United



                                                     -5-
           Case 2:17-cv-00769-KJD Document 2 Filed 09/30/20 Page 6 of 7



 1   States, 527 U.S. 1, 7-8 (1999). See Hedgpeth, 555 U.S. at 18. The Court must determine whether
 2   it was “clear beyond a reasonable doubt that a rational jury would have found the defendant
 3   guilty absent the error.” Neder, 527 U.S. at 7-8. Therefore, the Court must conduct a thorough
 4   examination of the record to determine “whether the record contains evidence that could
 5   rationally lead to a contrary finding with respect” to the error. Id. at 19.
 6            Here, the evidence clearly shows that the robbery conspiracy is inextricably intertwined
 7   with the drug trafficking conspiracy. The conspiracy had one goal, as admitted by Reed: steal the
 8   cocaine and resell it for cash to pay his attorney on a state court case. This was a one-time event.
 9   The gun at issue was not used in a string of robberies but was stolen and used for one purpose, to
10   facilitate the theft of the cocaine. The jury was properly instructed on the elements of the drug
11   trafficking conspiracy and the jury found Reed unanimously guilty of the charged drug
12   trafficking conspiracy. There were no notes from the jury evincing confusion about the jury
13   instructions or what elements were necessary to convict on the drug trafficking conspiracy.
14            In this case, the two predicate crimes were co-extensive. It is not a case where, for
15   example, defendant was convicted of two robberies committed at different times and places and
16   the 924(c) count was predicated on both robberies. In that case, the jury’s general verdict on the
17   924(c) count would not mean it necessarily found the defendant possessed the firearm during and
18   in relation to both robberies. Because the present conspiracies were co-extensive, both limited in
19   time, location and scope, the Court cannot conclude that the instructional error led the jury to
20   convict based solely on the invalid predicate (conspiracy to commit Hobbs Act robbery). In fact,
21   based on the evidence and the conviction based on the drug trafficking conspiracy, no rational
22   fact finder could have found Defendant’s conviction for the 924(c) violation was based solely on
23   the conspiracy to commit Hobbs Act robbery. This is not a case where the Court “is in grave
24   doubt as to the harmlessness of an error that affects substantial rights.” O’Neal v. McAninch, 513
25   U.S. 432, 445 (1995) (citing Kotteakos v. United States, 328 U.S. 750, 764-65 (1946)).
26   Accordingly, Movant’s petition is denied.
27   ///
28   ///



                                                      -6-
       Case 2:17-cv-00769-KJD Document 2 Filed 09/30/20 Page 7 of 7



 1   IV. Conclusion
 2          Accordingly, IT IS HEREBY ORDERED that Defendant’s Motion to Vacate, Set Aside,
 3   or Correct Sentence under § 2255 (#373) is DENIED;
 4          IT IS FURTHER ORDERED that Defendant’s Emergency Motion for Decision Due to
 5   Covid-19 Pandemic (#428) is DENIED as moot.
 6   Dated this 30th day of September 2020.
 7
 8
                                 _____________________________
 9
                                 Kent J. Dawson
10                               United States District Judge

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               -7-
